325 So.2d 216 (1976)
In re William O. ENGLISH
v.
STATE.
Ex parte STATE of Alabama ex rel.
ATTORNEY GENERAL.
SC 1557.
Supreme Court of Alabama.
January 9, 1976.
William J. Baxley, Atty. Gen. and Jack A. Blumenfeld, Asst. Atty. Gen., for petitioner, the State.
SHORES, Justice.
The denial of writ in this case shall not be construed to mean that this court approves or disapproves all of the statements contained in the opinion of the Court of Criminal Appeals, 56 Ala.App. 704, 325 So.2d 211.
Writ denied.
HEFLIN, C.J., and MERRILL, MADDOX, and JONES, JJ., concur.